Citation Nr: 1716781	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 8, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD), previously diagnosed as anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from May 2004 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the rating for the Veteran's service-connected psychiatric disability to 30 percent, effective August 23, 2010, the date of receipt of his claim.  Jurisdiction of the Veteran's claims file has since been transferred to the RO in Oakland, California.

In a February 2015 letter, the Veteran was advised that, in accordance with his request, he had been scheduled for a Board hearing before a Veterans Law Judge sitting at the RO in Winston-Salem, North Carolina, to be held in March 2015.  Prior to the hearing, however, the Veteran withdrew his request for a Board hearing, stating that he had moved to California and would submit a written brief instead of testifying before the Board.  Thereafter, the Veteran's attorney submitted a brief in April 2015.  The Veteran's request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(e).  

In September 2015, the Board dismissed appeals regarding the claims of entitlement to ratings in excess of 10 percent for left and right knee degenerative joint disease, status post-meniscectomy and debridement, and remanded the claim for a higher evaluation for service-connected PTSD for further development.


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks; memory impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  During the entire period of the claim, the Veteran's PTSD has not been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a November 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has met its obligation to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

In September 2015, this matter was remanded for additional development, including identifying any outstanding VA or non-VA treatment records relevant to the Veteran's PTSD, and an updated VA examination.  Additional treatment records were subsequently associated with the claims file and the Veteran was afforded a VA examination dated in February 2016.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 prior to October 8, 2013, and a 50 percent rating thereafter.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.   The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The evidence in this case consists primarily of VA examinations dated in November 2010 and February 2016, a private examination dated in October 2013, and outpatient and Social Security Administration disability treatment records.

On examination in November 2010, the Veteran reported that he was attending Piedmont Community College for practical nursing.  The Veteran indicated that he was a full-time student, enrolled in 14 credits during this semester.  The Veteran also reported that he had a good relationship with his wife of seven years and five children.  Upon examination, the Veteran was neatly groomed oriented and appropriately dressed, and his psychomotor activity and speech were both unremarkable.  The Veteran was cooperative and his affect was appropriate.  His mood was indicated to be depressed and thought process and content were both unremarkable.  There was no evidence of delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, panic attacks, or episodes of violence.  The Veteran described sleep impairment, indicating three to four hours of sleep per night with nightmares and problems both falling and staying asleep.  The examiner found that the Veteran's judgment and insight were intact.  The Veteran reported problems with memory but no memory problems were observed during the examination itself.  It was noted that the Veteran was able to maintain personal hygiene and the Veteran denied problems with activities of daily living other than loss of interest, which negatively affected the interaction he had with his children.  The examiner diagnosed post-traumatic stress disorder and indicated that the Veteran's current diagnosis was a later development/new phase of his previously diagnosed and service-connected anxiety disorder, not otherwise specified.  The Veteran was assigned a global assessment of functioning (GAF) score of 57.  The examiner indicated that the Veteran symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  Symptoms of anxiety, irritability, anger, sleep, lack of interest in things, and disconnection from others, were noted. 

In pertinent part, VA clinical records show that in December 2010, the Veteran complained of increased irritability and anxiety, sleep impairment, hypervigilance, excessive startling.  A GAF score of 50 was assigned, indicating moderate symptoms.  In July 2011, the Veteran described combat-related nightmares, indicated that his mood was "very irritable," and indicated that he felt on edge all of the time.  He reported that his symptoms were negatively affecting his family.  The Veteran also reported having panic attacks and difficulties with memory and concentration.  Again, he was assigned a GAF score of 50.

On October 8, 2013, the Veteran was seen at Vass Vocational Services, Inc. for a vocational evaluation.  In the evaluation, it was noted that the Veteran's PTSD affected him in that he avoided crowds, was paranoid, did not like to go out in public, had road rage and had gotten into verbal conflicts with co-workers and supervisors when he did work, and over reacted to even low stress situations with his wife and children.  Throughout the night, it was noted that the Veteran would get up to double check the locks on doors and windows and that he would sleep with several guns.  

On examination in February 2016, the examiner reviewed the Veteran's electronic claims file and indicated a diagnosis of PTSD.  The Veteran reported that his wife of 12 years had passed away in October 2015.  He had five sons (ranging from 22 to 10 years of age) from this marriage.  He reported that he had had a good relationship with his wife.  Regarding his family of origin, his parents were divorced and he had a good relationship with both his parents.  He reported that he got some support from his mother since his wife passed away.  He had an older brother who died in a motorcycle accident in 2005.  Regarding friendships, the Veteran reported that he had one close friend with whom he had regular contact.  Regarding activities, he reported that he enjoyed fishing and hunting.  Regarding employment, he reported that he was not working at the time of the examination.  He reported that the last time he worked was in 2011 as an equipment operator.  When asked why he quit, he reported that due to his knees and his back and the loudness of job, "I couldn't take it."  He reported that he has not been looking for other jobs.  Regarding military service, the Veteran served in the U.S. Army from May 2004 to June 2009.  He had an honorable discharge with the rank of E4.  His DD-214 indicated that he served two tours in Iraq from 2005 to 2006 and from 2008 to 2009.  He was awarded the Combat Action Ribbon.  The examiner indicated that the Veteran's symptoms of PTSD were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  He was indicated to have a GAF score of 55. 

Additional VA treatment reports were reviewed and indicate continued psychiatric treatment to include medication management.  Social Security Administration disability records were also reviewed.  These records, however, do not indicate that the Veteran's condition is worse than the levels noted in the reports above.  

After reviewing the record in its entirety, and affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entire period of the claim.  As set forth above, the Veteran's PTSD symptoms have been shown to include panic attacks; memory problems; disturbances of motivation and mood such as irritability, anger, and a lack of interest in things; and difficulty in establishing and maintaining effective work and social relationships, to include being disconnected from others and having negative interactions with his children.  

The Board finds, however, that the criteria for a rating in excess of 50 percent have not been met for any period of the claim.  In order to warrant a rating in excess of 50 percent the Veteran PTSD must be productive of at least occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

The evidence, however, shows that while the Veteran avoids crowds, has road rage and verbal conflicts, and over reacted to low stress situations with his late wife and children, he also noted a good relationship with his wife prior to her death and indicated that he has a good relationship with both his parents, with some support from his mother since his wife passed away.  He was also noted to have a close friend with whom he has regular contact and indicated that he enjoys fishing and hunting.  The Veteran reported that he was unemployed, but indicated that this was primarily due to his knees and his back and the loudness of job.  The November 2010 examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation, the criteria reflective of a 30 percent evaluation.  The February 2016 examiner concluded that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, the criteria reflective of a 50 percent evaluation.  

The Board similarly finds that the Veteran's symptoms have not been shown to more nearly approximate the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  There have been no suicidal ideation or obsessed rituals, speech, thought processes and judgment have been within the normal range, there have been no delusions or hallucinations, the Veteran has been oriented, and had a good relationship with his late wife, an ability to perform the activities of daily living and participate in social activities.  This reflects both that the Veteran's symptoms and overall level of impairment have not more nearly approximated the criteria for a 70 percent rating and that his PTSD has not increased in severity.  

The Board notes that its conclusion is consistent with the Veteran's contentions to the effect that he is entitled to a 50 percent rating for PTSD during the entire period of the claim.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  For example, the record does not show, nor does the Veteran contend, that he is unemployable.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 



ORDER

Prior to October 8, 2013, a 50 percent rating for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


